Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 

Applicant’s election of Group I that read on (A) a receptor tyrosine kinase inhibitor as the species of therapeutic agent, (B) a chlorin-based photosensitizer as the photosensitizer, (C) irinotecan (IRI) as the chemotherapeutic agent, (D) liposome as the species of nanoparticle carrier, in the reply filed on Oct 14, 2014 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-20 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-9, drawn to a particular photo-immunoconjugate formulation that read on (A) a receptor tyrosine kinase inhibitor as the species of therapeutic agent, (B) a chlorin-based photosensitizer as the photosensitizer, (C) irinotecan (IRI) as the chemotherapeutic agent, (D) liposome as the species of nanoparticle carrier, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/850,228 filed May 20, 2019, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 14, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on May 20, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "microparticle" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “nanoparticle”. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses a photo-immunoconjugate formulation, comprising: any nanoparticle carrier; any first therapeutic agent coupled to said nanoparticle carrier; any photosensitizer molecule coupled to said first therapeutic agent and/or said nanoparticle carrier; and any second therapeutic agent coupled to said first therapeutic agent and/or said nanoparticle carrier.
Claim 2 encompasses the photo-immunoconjugate formulation of claim 1, wherein said first therapeutic agent is an epidermal growth factor receptor (EGFR) inhibitor, any receptor tyrosine kinase inhibitor (elected species), or ATP-bind cassette (ABC) transporter inhibitor.
Claim 3 encompasses the photo-immunoconjugate formulation of claim 1, wherein said first therapeutic agent is any antibody or antigen-binding fragment thereof.
Claim 5 encompasses the photo-immunoconjugate formulation of claim 1, wherein said photosensitizer molecule is a benzoporphyrin derivative (BPD) photosensitizer, a chlorin-based photosensitizer (elected species), a porphyrin-based photosensitizer, a bacteriochlorin-based photosensitizer, a phthalocyanine-based photosensitizer, or a fluorescence imaging agent.
Claim 6 encompasses the photo-immunoconjugate formulation of claim 1, wherein said second therapeutic agent is any chemotherapy agent.
Claim 7 encompasses the photo-immunoconjugate formulation of claim 6, wherein said chemotherapy agent is a topoisomerase inhibitor, wherein said topoisomerase inhibitor is selected from the group consisting of irinotecan (IRI, elected species), topotecan, and camptothecin.
Claim 8 encompasses the photo-immunoconjugate formulation of claim 1, wherein said nanoparticle carrier is a liposome, a micelle, an organic nanoscale object, an inorganic nanoscale object, or a microparticle thereof.
Claim 9 encompasses the photo-immunoconjugate formulation of claim 8, wherein said second therapeutic agent is encapsulated within said liposome.
With regard to a representative number of species, the specification exemplifies conjugation of benzoporphyrin (BPD) and chimeric anti-EGFR monoclonal antibody, cetuximab (Cet), was achieved via carbodiimide chemistry. Briefly, Cet (152 kDa; 2 mg/mL) was pegylated with mPEG-NHS (40 kDa; 16 mg/mL) overnight at 400 RPM at room temperature. Pegylated Cet was mixed with BPD N-hydroxy succinimidyl ester (BPD-NHS) and azide-PEG4-N-hydroxysuccinimidyl ester (azide-PEG-NHS) at 1:3:2.5 (Cet: BPD-NHS: azide-PEG-NHS), 1:6:2.5 (Cet: BPD-NHS: azide-PEG-NHS), and 1:9:2.5 (Cet: BPD-NHS: azide-PEG-NHS) molar ratios with constant stirring at 300 RPM for 20 hours at room temperature to create PIC. The resulting PIC was purified using a 7kDa MWCO ZEBA™ spin desalting column that was pre-equilibrated with 30% DMSO in phosphate-buffered saline (PBS), and then concentrated with Amicon 30 kDa centrifugal filter tube, see para. [0055].  Nanoliposome (Nal) and nanoliposomal irinotecan (Nal-IRI) were prepared following freeze-thaw extrusion method, see para. [0057].  Photo-immunoconjugate-nanoliposomes (PIC-Nal) and photo-immunoconjugate-nanoliposomal irinotecan (PIC-Nal-IRI) were synthesized via cooper-free click chemistry (FIG. 1). Briefly, azide-containing PICs were mixed overnight with DBCO-containing Nal (or DBCO-containing Nal-IRI) at 60:1 ratio. Sepharose CL-4B size exclusion chromatography was used to purify PIC-Nal and PIC-Nal-IRI. Irinotecan and BPD concentrations were determined by UV-Vis spectroscopy and established molar extinction coefficients: 20985 M.sup.−1cm.sup.−1 at 380 nm for irinotecan, 80500 M.sup.−1cm.sup.−1 at 435 nm and 34,895 M.sup.−1cm.sup.−1 at 687 nm for BPD (Table 1). Conjugation efficacy was determined by the molar ratio of PIC onto the liposomes to the total PIC added initially. Singlet oxygen sensor green (SOSG, 5 μM) was used to detect singlet oxygen (.sup.1O.sub.2) yield upon light irradiation of PIC-Nal-IRI or controls. BPD concentration is fixed at 5 μM. A microplate reader (BioTek) was used to acquire SOSG fluorescence signals (Ex/Em: 504/525 nm) before and after light irradiation (690 nm, 150 mW/cm.sup.2, 20 J/cm.sup.2). Photoactivity is defined as the maximal fluorescence intensity (FI) of photosensitizer in PBS divided by the maximal FI of photosensitizer in DMSO.
However, the description of just one species of photo-immunoconjugate comprising BPD conjugated to cetuximab (PIC; Cet-PBD) and nanoliposome entrapped with irinotecan (Nal-IRI), is not representative of the entire genus of photo-immunoconjugate formulation comprising: any nanoparticle carrier; any first therapeutic agent coupled to said nanoparticle carrier; any photosensitizer molecule coupled to said first therapeutic agent and/or said nanoparticle carrier; and any second therapeutic agent coupled to said first therapeutic agent and/or said nanoparticle carrier.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In this case, the specification does not describe any relevant, identifying characteristics, such as chemical structure or amino acid sequences of any first and second therapeutic agents, any first therapeutic agent is any EGFR inhibitor, any receptor tyrosine kinase inhibitor or ATP-bind cassette (ABC) transporter inhibitor or structure common to members of the genus, sufficient to show possession of the claimed genus.  
Even assuming the first therapeutic agent is an antibody or antigen-binding fragment thereof (claim 3), the specification does not describe the amino acid sequence of the heavy and light chain variable regions or the six CDRs that correlated with binding or structure common to members of the genus of antibodies, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
Regarding second therapeutic agent any chemotherapy agent (claim 6), such as irinotecan (claim 7) coupled to the first therapeutic agent, e.g., antibody and nanoparticle carrier or therapeutic agent coupled to nanoparticle carrier (claim 1), the specification discloses Irinotecan was passively encapsulated in the aqueous core of Nal and PIC-Nal at encapsulation efficiencies of 38.8±4.4% and 23.7±2.2%, respectively, see para. [0067].  Nanoliposome (Nal) and nanoliposomal irinotecan (Nal-IRI) were prepared following freeze-thaw extrusion method, see para. [0057].  
However, the specification does not describe conjugating or coupling any second therapeutic agent to antibody (aka first therapeutic agent) and nanoparticle carrier.  Likewise, the specification does not describe coupling any second therapeutic agent to any nanoparticle carrier. 
Regarding nanoparticle carrier, the specification discloses nanoliposome syntheses, Nal Nal-IRI with lipid compositions of cholesterol, dipalmitoyl phosphatidylcholine, and distearoyl phosphatidylethanol amine-methoxy polyethylene glycol were prepared using conventional lipid film hydration and extrusion through polycarbonate membrane. (FIG. 1). Nal and Nal-IRI were grafted with 4.5 mol % of polyethylene glycol, functionalized with 0.25 mol % of N-dibenzocyclooctyl (DBCO) and formed in size of 126.5±3.5 nm and 151.0±11.7 nm in diameter, respectively, with narrow size distribution (polydispersity index, PdI<0.1) (Table 2). To minimize the non-specific electrostatic interactions with cell membrane and maximize the contribution of specific interactions to binding and internalization, the surface charge of nanoformulations was engineered to be neutral to slightly negative (between −13 mV and −19 mV; Table 2) by incorporating 6.9 mol % of dioleoylglycerophosphoglycerol (DOPG) into the lipid composition, see para. [0065]. 
However, the claims encompass any nanoparticle carrier, any liposome, any micelle, any organic nanoscale object, any inorganic nanoscale object or microparticle thereof.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of photo-immunoconjugate formulation at the time of filing.
Therefore, only a photo-immunoconjugate formulation comprising a first photoimmunoconjugate comprising an anti-EGFR antibody conjugated to photosensitizer benzoporphyrin derivative (BPD) to form a photoimmunoconjugate Cet-BPD and a nanoliposome encapsulated with irinotecan (Nal-IRI) wherein the first photoimmunoconjugate is conjugated to the surface of said nanoliposome encapsulated with irinotecan, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US 20180133343 A1 (Irvine hereafter, published May 17, 2018; PTO 892). 
Regarding claims 1, 2 and 7, Irvine teaches a formulation comprising nanoparticle-antibody conjugates for delivery of therapeutic agents to cells and/or target tissues, see abstract, [0010], [0063], [0072], in particular.  The reference nanoparticle is conjugated to a first therapeutic agent such as anti-CD8, see para. [0063] or cetuximab (aka first therapeutic agent), which is an inhibitor EGFR (aka receptor tyrosine kinase inhibitor), see para. [0030], [0083], [0095]).  The conjugates comprises one or more therapeutic agents associated with the nanoparticles (see para. [0105]).  Examples of therapeutic agents include, but not limited to, cetuximab (aka first therapeutic agent), a photosensitizer such as vertoporin (BPD-MA), phthalocyanine, photosensitizer Pc4 and dimethoxy-hypocrellin A (2BA-DMHA), topotecan (aka second therapeutic agent, camptoirinotecan, which are topoisomerase inhibitors, see para. [0030], [0107], reference claim 21).  The term “or” in claim 1 does not require the photosensitizer to be coupled to the antibody (aka first therapeutic agent).  Likewise, the term “or” does not require the second therapeutic agent coupled to the antibody (aka first therapeutic agent).  
Claims 2-4 are anticipated as the reference cetuximab, is an inhibitor of epidermal growth factor receptor (anti-EGFR antibody), see para. [0030].
Claim 5 is anticipated as the reference vertoporin (BPD-MA) is a benzoporphyrin derivative photosensitizer (BPD), see para. [0030]. 
Claims 6 and 7 are anticipated as the reference topotecan (aka second therapeutic agent) and camptoirinotecan, which are topoisomerase inhibitors, see para. [0030].
Claim 8 is anticipated as the reference nanoparticles include liposome or microparticle, see para. [0027].
Thus, the reference teachings anticipate the claimed invention.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hasan et al WO2016/191556 (published December 1, 2016; PTO 892).
Regarding claims 1, 8 and 9, Hasan teaches a formulation or pharmaceutical composition (claim 65) comprising targeted liposome comprising a core-entrapped PEG-PLGA nanoparticle having a mean particle size of less than 200 nm, see p. 20.   The reference targeted liposome containing agents within the bilayer or within a core-entrapped (aka encapsulated) PEG-PLGA nanoparticle comprising photosensitizer such as benzoporphyrin derivative, e.g., BPD (see p. 8, lines 10-17, p. 38,  Fig 27), and one or more chemotherapeutic agent or drug or inhibitor (see Fig. 27), and a first therapeutic agent, e.g., anti-EGFR antibody cetuximab or trastuzumab (anti-HER2 receptor) (aka first therapeutic agent) coupled to the surface of the reference liposome using stable copper-free click chemistry, see entire document, p. 32, p. 45, Copper-free click conjugation to liposomes, Figs. 17, 18, 27, in particular.  The term “or” in claim 1 does not require the photosensitizer coupled to the antibody (aka first therapeutic agent).  Likewise, the second “or” does not require the second therapeutic agent coupled to the antibody (aka first therapeutic agent).  


    PNG
    media_image1.png
    529
    587
    media_image1.png
    Greyscale

The high chemoselectivity of copper-free click chemistry enables the modular conjugation of different reactive entities to the surface of the liposomes without cross-reactivity with the click chemistry reactants, see p. 26-29.
Claims 2-4 are anticipated as the first therapeutic agent can be an antibody or antigen binding fragment as a targeting moiety (see p. 13).  Examples of antibodies include cetuximab, which is an inhibitor of epidermal growth factor receptor (anti-EGFR antibody), see p. 31-32, p. 35, or a receptor tyrosine kinase inhibitor, see p. 17, lines 17-23, claims 25-30.
Claim 5 is anticipated as the reference photosensitizers include, but not limited to, water-soluble photosensitizer such as chlorins (see p. 9), chlorin e6 monoethylene diamine monoamide (CMA, p. 14, line 18), benzoporphyrin derivate Lyso PC-BPD, see p. 9-10. 
Claim 6 is anticipated as the reference liposome further includes a cargo such as one or more chemotherapeutic compounds, or small molecule inhibitor, see p. 17, line 17-23, claims 52-53, in particular.
Claim 8 is anticipated as the reference liposome includes polymeric nanoparticles, see Summary of invention, p. 17,  line 19, Fig. 27 above.  
Claim 9 is anticipated as the reference chemotherapeutic agent (aka second therapeutic agent) is encapsulated within the core-entrapped PEG-PLGA nanoparticle, see para. [0049], Fig 27.
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al WO2016/191556 (published December 1, 2016; PTO 892) in view of Drummond et al (Cancer Res 66(6): 3271-3277, 2006; PTO 892) and Huang et al (Cancer Res 76(5): 1066-1077, 2016; PTO 892).
The teachings of Hasan have been discussed supra. 
Hasan does not teach the chemotherapeutic agent is topoisomerase inhibitor irinotecan (IRI), topotecan or camptothecin as per claim 7. 
However, Drummond teaches a liposomal formulation, e.g., nanoliposmal irinotecan (aka nanoliposomal CPT-11 or ONIVYDE®) for treating colon cancer, see entire document, Fig. 5.  The nanoliposome encapsulated irinotecan improves pharmacokinetics (see p. 3274, Table 1), overcoming solubility limitation of drug loading (see p. 3275), efficiency in vivo stability, with a half-life of drug release in the circulation of 56.8 hours and reduced host systemic toxicity, see entire document, see p. 3276, in particular. 
Huang teaches irinotecan, a camptothecin derivative, is approved for treatment of pancreatic and other cancer.  Huang teaches nanoliposmal irinotecan is approved by FDA for gemcitabine-refractory metastatic pancreatic cancer, see entire document, abstract, in particular.  However, the full potential of irinotecan treatment is hindered by several cancer cell survival mechanisms, including ATP-binding cassette G2 (ABCG2) transporter-mediated irinotecan efflux from cancer cells.  Huang teaches combination of photodynamic therapy synergizes with irinotecan to overcome compensatory mechanisms and improve treatment outcome in pancreatic cancer, see entire document, abstract, Figure 6, in particular. The advantages of nanoliposomes irinotecan are reduced systemic toxicities, improved pharmacokinetics, and biodistribution of irinotecan, minimizing side effects, see p. 1067, left col., in particular.  Non-pegylated nanoliposomal benzoporphyrin or BPD (Visudyne) is approved by the FDA for the treatment of age-related macular degeneration, see p. 1057, in particular.  The combination of PDT and L-IRI synergistically enhanced tumor growth inhibition by 70% compared with either treatment alone, see abstract in particular.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have prepared the claimed photo-immunoconjugate by substituting the chemotherapeutic drug in the liposomal formation of Hasan for the irinotecan encapsulated nanoliposome as taught by Drummond or Huang to arrive at the claimed invention with a reasonable expectation of success, e.g., targeting nanoliposomal irinotecan and benzoporphyrin to site of tumor that expressed EGFR or HER2. 
One of ordinary skill in the art would have been motivated to do so because Drummond teaches that nanoliposome encapsulated irinotecan improved pharmacokinetics and reduced host systemic toxicity, see entire document, see p. 3276, in particular. 
One of ordinary skill in the art would have been motivated to do so because Huang teaches nanoliposmal irinotecan is approved by FDA for gemcitabine-refractory metastatic pancreatic cancer and the combination of nanoliposome BPD for photodynamic therapy (PDT) and L-IRI synergistically enhanced tumor growth inhibition compared with either treatment alone.  
The person of ordinary skill would have had a reasonable expectation of success in using Hasan’s copper-free click chemistry to couple/conjugate any antibody to the surface of Drummond’s nanoliposomal irinotecan and Huang’s nanoliposomal BPD because Huang teaches the combination of PDT and L-IRI synergistically enhanced tumor growth inhibition compared with either treatment alone, see abstract in particular.   One of ordinary skill in the art would have been motivated to do so because the antibody facilitates drug delivery to the site of interest and thereby further reduces systemic toxicity.  
Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the WO2016/191556 publication (Hasan I, published December 1, 2016; PTO 892) in view of US 20020197262 A1 (Hasan II hereafter, published December 26, 2002; PTO 892). 
Regarding claims 1, 8 and 9, the WO2016/191556 publication teaches a formulation or pharmaceutical composition (claim 65) comprising targeted liposome comprising a core-entrapped PEG-PLGA nanoparticle having a mean particle size of less than 200 nm, see p. 20.   The reference targeted liposome containing agents are within the bilayer or within a core-entrapped (aka encapsulated) PEG-PLGA nanoparticle comprising photosensitizer such as benzoporphyrin derivative, e.g., BPD, see p. 8, lines 10-17, p. 38,  Fig 27, and one or more chemotherapeutic agent or drug or inhibitor, see Fig. 27), and a first therapeutic agent, e.g., anti-EGFR antibody cetuximab or trastuzumab (anti-HER2 receptor) (aka first therapeutic agent) coupled to the surface of the reference liposome using stable copper-free click chemistry, see entire document, p. 32, p. 45, Copper-free click conjugation to liposomes, Figs. 17, 18, 27, in particular.  The term “or” in claim 1 does not require the photosensitizer coupled to the antibody (aka first therapeutic agent).  Likewise, the second “or” does not require the second therapeutic agent coupled to the antibody (aka first therapeutic agent).  


    PNG
    media_image1.png
    529
    587
    media_image1.png
    Greyscale

The high chemoselectivity of copper-free click chemistry enables the modular conjugation of different reactive entities to the surface of the liposomes without cross-reactivity with the click chemistry reactants, see p. 26-29.
Claims 2-4 are included as the first therapeutic agent can be an antibody or antigen binding fragment as a targeting moiety (see p. 13).  Examples of antibodies include cetuximab, which is an inhibitor of epidermal growth factor receptor (anti-EGFR antibody), see p. 31-32, p. 35, or receptor tyrosine kinase inhibitor, see p. 17, lines 17-23, claims 25-30.
Claim 5 is included as the reference photosensitizers include water-soluble photosensitizer such as chlorins (see p. 9), chlorin e6 monoethylene diamine monoamide (CMA, p. 14, line 18), benzoporphyrin derivate Lyso PC-BPD, see p. 9-10. 
Claim 6 is included as the reference liposome further includes a cargo such as one or more chemotherapeutic compounds, or small molecule inhibitor, see p. 17, line 17-23, claims 52-53, in particular.
Claim 8 is included as the reference liposome includes polymeric nanoparticles, see Summary of invention, p. 17,  line 19, Fig. 27 above.  
Claim 9 is included as the reference chemotherapeutic agent (aka second therapeutic agent) is encapsulated within the core-entrapped PEG-PLGA nanoparticle, see para. [0049], Fig 27.
The WO2016/191556 publication does not teach the photosensitizer coupled to the antibody (aka first therapeutic agent).   
However, Hasan II teaches photosensitizer immunoconjugate composition for photodynamic therapy (PDT) in treatment of neoplastic and non-neoplastic diseases, see para. [0005].  Hasan II teaches photosensitizer immunoconjugate composition that comprises at least one photosensitizer covalently linked to an antibody, wherein the photosensitizer density on the antibody is sufficient to quench photoactivation while the composition is freely circulating throughout the bloodstream of a subject.  The antibodies can be prepared, for example, by conjugating them with PEG-NHS (N-hydroxysuccinimide) esters in a two solvent reaction mixture such that lysine residues are PEGylated. Preferably, four or fewer lysine residues are PEGylated. The activated photosensitizer can be made by making a reaction mixture comprising the photosensitizer and NHS in a solvent, preferably DMSO, and allowing the mixture to react at a sufficiently low temperature for a period of up to about 10 days. The conjugation of antibodies, for example PEGylated antibodies, and a photosensitizer, such as an activated photosensitizer-NHS ester, can be performed by incubating them in a two solvent reaction mixture for about two hours to form PICs comprising less than about twenty amide linkages between the unPEGylated lysine residues of each antibody and the photosensitizer, see para. [0024].  
A wide variety of tumor-specific antibodies are known in the art. The antibody component of the PIC can bind with specificity to an epitope present on the surface of a tumor cell, see para. [0164].  Examples of tumor-specific antibodies include, but are not limited to, IMC-C225, EMD 72000, OvaRex Mab B43.13, 21B2 antibody, anti-human CEA, CC49, anti-ganglioside antibody G(D2) ch14.18, OC-125, F6-734, CO17-1A, ch-Fab-A7, BIWA 1, trastuzumab, rhuMAb VEGF, sc-321, AF349, BAF349, AF743, BAF743, MAB743, AB1875, Anti-Flt-4AB3127, FLT41-A, rituximab, tositumomab, Mib-1, 2C3, BR96, CAMPATH 1H, 2G7, 2A11, Alpha IR-3, ABX-EGF, MDX-447, SR1, Yb5.b8, 17F.11, anti-p75, anti-p64 IL-2R and MLS 102, see para. [0064]; the IMC-C225, EMD 72000 are antibodies that bind to EGFR, see para. [0039], [0053], [0081].  The EGFR is one such target, given that it is overexpressed by many types of tumor cells, and binding of PICs to the EGFR eventually delivers the PICs to the lysosomal compartment where they are degraded, thereby releasing the photosensitizer in a more photoactive form, see para. [0192].
Examples of photosensitizer can be any known in the art, including photofrin.RTM, synthetic diporphyrins and dichlorins, phthalocyanines with or without metal substituents, chloroaluminum phthalocyanine with or without varying substituents, O-substituted tetraphenyl porphyrins, 3,1-meso tetrakis (o-propionamido phenyl) porphyrin, verdins, purpurins, tin and zinc derivatives of octaethylpurpurin, etiopurpurin, hydroporphyrins, bacteriochlorins of the tetra(hydroxyphenyl) porphyrin series, chlorins, chlorin e.sub.6, mono-1-aspartyl derivative of chlorin e.sub.6, di-1-aspartyl derivative of chlorin e.sub.6, tin(IV) chlorin e.sub.6, meta-tetrahydroxyphenylchlor- in, benzoporphyrin derivatives, benzoporphyrin monoacid derivatives, tetracyanoethylene adducts of benzoporphyrin, dimethyl acetylenedicarboxylate adducts of benzoporphyrin, Diels-Adler adducts, monoacid ring "a" derivative of benzoporphyrin, sulfonated aluminum PC, sulfonated AlPc, disulfonated, tetrasulfonated derivative, sulfonated aluminum naphthalocyanines, naphthalocyanines with or without metal substituents and with or without varying substituents, anthracenediones, anthrapyrazoles, aminoanthraquinone, phenoxazine dyes, phenothiazine derivatives, chalcogenapyrylium dyes, cationic selena and tellurapyrylium derivatives, ring-substituted cationic PC, pheophorbide derivative, naturally occurring porphyrins, hematoporphyrin, ALA-induced protoporphyrin IX, endogenous metabolic precursors, 5-aminolevulinic acid benzonaphthoporphyrazines, cationic imminium salts, tetracyclines, lutetium texaphyrin, tin-etio-purpurin, porphycenes, benzophenothiazinium and combinations thereof, BPD (benzoporphyrin), see para. [0059], [0039].  
The PICs of the process can comprise a plurality of the same photosensitizer, each covalently linked to the antibody. In a preferred embodiment, the PIC comprises the covalent linkage of up to about twenty molecules of the same photosensitizer per antibody. Depending on the particular antibody of interest, one of skill in the art could vary the parameters to achieve more or less photosensitizer conjugation, so long as the antigen binding activity of the PIC is maintained, see para. [0102].  
Formation of covalent amide linkages between the photosensitizer and the antibody lysine residues can be controlled by regulation of the amount of photosensitiser-NHS ester added to the reaction mixture. Addition of the photosensitizer-NHS ester to obtain a final concentration in the range of about 0.025 to about 0.25 mM results in the formation of up to approximately twenty covalent amide linkages per PIC. The reaction should continue for a duration of at least two hours to ensure that the reaction of the photosensitizer active ester with the antibody lysine groups has gone to completion, see para. [0106].  
Hasan II further teaches composition or formulation comprising the reference conjugate, see para. [0135] to [0141].  The advantage of PICs prepared using purified BPD-NHS is that it permitted higher BPD:Ab molar loading ratios (roughly 7 BPD:Ab) without sacrificing PIC purity, see para. [0192].  PICs advantageously localize to tumor tissues, thereby decreasing the amount of damage to normal tissue that results from non-specific photoactivation of photosensitizers, see para. [0241]. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have coupled Hasan II’s photosensitizer antibody immunoconjugate to the surface of the liposome nanoparticle comprising chemotherapeutic agent using the copper-free click chemistry of the WO2016/191556 publication to arrive at the claimed invention with a reasonable expectation of success, e.g., targeting nanoliposomal chemotherapeutic agent and benzoporphyrin to site of tumor that expressed EGFR.
One of ordinary skill in the art would have been motivated to do so because Hasan II further teaches tumor specific antibody advantageously localize the PICs to tumor tissues, thereby decreasing the amount of damage to normal tissue that results from non-specific photoactivation of photosensitizers, see para. [0241]. 
Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the WO2016/191556 publication (published December 1, 2016; PTO 892) in view of US 20020197262 A1 (Hasan II hereafter, published December 26, 2002; PTO 892) as applied to claims 1-6, 8 and 9 mentioned above and further in view of Drummond et al (Cancer Res 66(6): 3271-3277, 2006; PTO 892) and Huang et al (Cancer Res 76(5): 1066-1077, 2016; PTO 892).
The teachings of the WO2016/191556 publication and Hasan II have been discussed supra. 
The references above do not teach the chemotherapeutic agent is topoisomerase inhibitor irinotecan (IRI), topotecan or camptothecin as per claim 7. 
However, Drummond teaches a liposomal formulation, e.g., nanoliposmal irinotecan (aka nanoliposomal CPT-11 or ONIVYDE®) for treating colon cancer, see entire document, Fig. 5.  The nanoliposome encapsulated irinotecan improves pharmacokinetics (see p. 3274, Table 1), overcoming solubility limitation of drug loading (see p. 3275), efficiency in vivo stability, with a half-life of drug release in the circulation of 56.8 hours and reduced host systemic toxicity, see entire document, see p. 3276, in particular. 
Huang teaches irinotecan, a camptothecin derivatives is approved for treatment of pancreatic and other cancer.  Huang teaches nanoliposmal irinotecan is approved by FDA for gemcitabine-refractory metastatic pancreatic cancer, see entire document, abstract, in particular.  However, the full potential of irinotecan treatment is hindered by several cancer cell survival mechanisms, including ATP-binding cassette G2 (ABCG2) transporter-mediated irinotecan efflux from cancer cells.  Huang teaches combination of photodynamic therapy synergizes with irinotecan to overcome compensatory mechanisms and improve treatment outcome in pancreatic cancer, see entire document, abstract, Figure 6, in particular. The advantages of nanoliposomes irinotecan are reduced systemic toxicities, improved pharmacokinetics, and biodistribution of irinotecan, minimizing side effects, see p. 1067, left col., in particular.  Non-pegylated nanoliposomal benzoporphyrin or BPD (Visudyne) is approved by the FDA for the treatment of age-related macular degeneration, see p. 1057, in particular.  The combination of PDT and L-IRI synergistically enhanced tumor growth inhibition by 70% compared with either treatment alone, see abstract in particular.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have used the copper-free click chemistry of the WO2016/191556 publication to couple Hasan II’s photosensitizer antibody immunoconjugate to the surface of the nanoliposome encapsulated irinotecan as taught by 
Drummond or Huang to arrive at the claimed invention with a reasonable expectation of success, e.g., targeting nanoliposomal encapsulated irinotecan and photosensitizer benzoporphyrin to site of tumor that expressed EGFR. 
One of ordinary skill in the art would have been motivated to do so because Drummond teaches nanoliposome encapsulated irinotecan improves pharmacokinetics and reduced host systemic toxicity, see entire document, see p. 3276, in particular. 
One of ordinary skill in the art would have been motivated to do so because Huang teaches nanoliposmal irinotecan is approved by FDA for gemcitabine-refractory metastatic pancreatic cancer and combination of nanoliposome BPD for photodynamic therapy (PDT) and L-IRI synergistically enhanced tumor growth inhibition compared with either treatment alone.  
The person of ordinary skill would have had a reasonable expectation of success in using the WO2016/191556 publication’s copper-free click chemistry to couple/conjugate any EGFR specific antibody to the surface of Drummond’s nanoliposomal irinotecan and Huang’s nanoliposomal BPD because Huang teaches the combination of PDT and L-IRI synergistically enhanced tumor growth inhibition compared with either treatment alone, see abstract in particular.   One of ordinary skill in the art would have been motivated to do so because the antibody facilitates drug delivery to the tumor site of interest and thereby further reduces systemic toxicity.  
Further, “The combination of familiar elements according to known methods, e.g., copper free chemistry and PEG-NHS (N-hydroxysuccinimide) esters is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).  One of ordinary skill in the art would have been motivated to do so because codelivery of nanolipsome containing chemotherapeutic agent irinotecan and photosensitizing agent BPD using EGFR specific antibody reduces systemic toxicity and improves therapeutic efficacy.  
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644